DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 through 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Law (US 2010/0252934) in view of Su (US 2019/0237430)
Regarding claim 1.
Law teaches an integrated circuit structure, comprising: a front end of line (FEOL) structure comprising a device (102) and a power/ground (104) contact connecting the device (102) (paragraph 19-21) (fig 1,2); a front side back end of line (BEOL) structure (201) disposed over a front side of the FEOL structure (fig 2) (paragraph 25); a backside BEOL structure (401) disposed over a back side of the FEOL structure and comprising a power/ground interconnect connecting the power/ground contact (fig 4) (paragraph 31-32).
Law does not teach a carrier bonded to the front side using thermal conductive layer.
Su teaches a carrier (20) attached to a bonding surface of the front side BEOL structure (48) through a thermal conductive bonding layer (24) (fig 8) (paragraph 37-38).
It would have been obvious to one of ordinary skill in the art to bond the structure to a carrier in order to transport the structure through processing thereby enabling the production of smaller component dimensions (Su paragraph 4).
Regarding claim 2.
Law teaches the front side BEOL structure is free of power/ground interconnect connecting the power/ground contact (104)(fig 2,4).
 Regarding claim 3.
Law teaches a base substrate (101) (paragraph 19) disposed between the FEOL structure and the backside BEOL structure (401) and a through substrate via (303) extending through the base substrate (101) and connecting the power/ground contact (fig 4) (paragraph 52).
 Regarding claim 4.
Law teaches a power/ground terminal (403) disposed on the backside BEOL structure (401) and connecting the power/ground interconnect (fig 4) (paragraph 31-33).
Regarding claim 5.
Law teaches comprising an I/O terminal disposed on a bonding surface of the front side BEOL structure (201) and connecting an I/O contact (613) on the FEOL structure (paragraph 43) (fig 6a).
 Regarding claim 6.
Su teaches the carrier (20) comprises a carrier substrate, an integrated circuit, a semiconductor wafer, or an interposer (paragraph 37).
Regarding claim 7.
Law teaches an I/O terminal (403) disposed on a bonding surface of the backside BEOL structure (401) and connecting (301) an I/O contact on the FEOL structure (paragraph 42-43) (fig 4).
 Regarding claim 8.
Law teaches a dielectric material (106) covering side surfaces of the FEOL structure, and the front side BEOL structure (paragraph 19).
 Claim(s) 9, 10, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) in view of Chung (US 2014/0377909)
 Regarding claim 9.
Law teaches a stacked integrated circuit structure, comprising: a first integrated circuit (701) comprising: a first FEOL structure comprising a first device (102) and a first power/ground contact connecting (303) the first device (paragraph 19-21) (fig 1,2); a first front side BEOL structure (201) disposed over a front side of the first FEOL structure (102) (fig 2) (paragraph 25); and a first backside BEOL structure (401) disposed on a backside of the first FEOL structure (102) and comprising a first power/ground interconnect connecting (303) the first power/ground contact (fig 4) (paragraph 31-32); and a second integrated circuit (705) stacked over the first integrated circuit (701) and bonded with the first front side BEOL structure (fig 7).
Law does not teach an encapsulating dielectric.
Chung teaches a dielectric material (83) encapsulating the stacked chip structures and covering a side surface of each layer of the chip structures (fig 1j) (paragraph 67)
 It would have been obvious to one of ordinary skill in the art to provide an encapsulating dielectric in order to protect and package the circuit structures.
Regarding claim 10.
Law teaches the first integrated circuit further comprises a dielectric material (106) covering side surfaces of the first FEOL structure (102), and the first front side BEOL structure (201) (fig 4,7) (paragraph 19).
 Regarding claim 11.
 Law teaches the first integrated circuit (701) further comprises a first I/O terminal (613) on a bonding surface of the first front side BEOL structure (201) bonded with second integrated circuit (705) (fig 6a,7) (paragraph 43).
Regarding claim 13.
Law teaches the second integrated circuit (705) comprises: a second base substrate (101); a second FEOL structure (102) disposed over the second base substrate (101); and a second BEOL structure (201) disposed over and electrically connecting the second FEOL structure (102), wherein the second BEOL structure (201) is bonded with the first front side BEOL structure (201) (fig 7).
   Regarding claim 15
 Law teaches a semiconductor device (703) disposed between the first integrated circuit (701) and the second integrated circuit (705) (fig 7).
  Regarding claim 16.
Law teaches the semiconductor device (703) comprises: an intermediate base substrate (101); a plurality of intermediate I/O terminals on two opposite sides of the intermediate substrate (101) (paragraph 52); and an intermediate through via (301) extending through the intermediate base substrate (101) and connecting the plurality of intermediate I/O terminals, wherein the plurality of intermediate I/O terminals are connected to a first I/O terminals of the first integrated circuit (701) and a second I/O terminals of the second integrated circuit (705) respectively (fig 7) (paragraph 51-52).
  Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) in view of Chung (US 2014/0377909) as applied to claim 9 and further in view of Dubey (US 2020/0076424).
Regarding claim 12.
Law in view of Chung teaches the second integrated circuit (705) comprises: a second FEOL structure (102) comprising a second device; a second front side BEOL structure (201) disposed on a front side of the first front side BEOL structure (201) (fig 7); and a second backside BEOL structure disposed on a backside of the first front side BEOL structure where the second power/ground contact disposed.
  Law in view of Chung does not teach power/ground contact connecting the first device.
Dubey teaches stacked devices comprising a through silicon via (36) wherein a first power/ground contact (44) connects the through silicon via  (36) to a first device (38-2) (fig 1) (paragraph 21-24).
It would have been obvious to one of ordinary skill in the art to provide a power connection to the device in order to distribute power to the devices of the stacked die (Dubey, paragraph 22)
  Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) in view of Chung (US 2014/0377909) as applied to claim 13 and further in view of Gambino (US 2016/0372416).
Regarding claim 14.
Law in view of Chung teaches second base substrate (101) comprises a SOI wafer (paragraph 19).
Law in view of Chung does not teach that the SOI comprises a BOX
Gambino teaches a substrate comprises a SOI wafer with a buried oxide (BOX) layer (paragraph 10).
It would have been obvious to one of ordinary skill in the art for the SOI substrate to comprise a buried oxide because oxide is an insulating material that will prevent current flow through the substrate. 
   Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) in view of Gambino (US 2016/0372416)
 Regarding claim 21.
 An integrated circuit structure, comprising: a FEOL structure comprising a device (102) and a power/ground contact (303) connecting the device (paragraph 19-21) (fig 1,2); a front side BEOL structure (201) disposed over a front side of the FEOL structure; (fig 2) (paragraph 25) a backside BEOL structure (401) disposed over a back side of the FEOL structure and comprising a power/ground interconnect connecting the power/ground contact (303) (fig 3). 
Law does not teach a dielectric of the BEOL structure contacts a dieelectric pf te FEOL structure.
Gambino teaches a dielectric layer (62) of the backside BEOL structure is in contact with a dielectric layer (18) of the FEOL structure (fig 9) (paragraph 29-33).
 It would have been obvious to one of ordianry skill to bond a dielectric of the FEOL to a dielectric of the BEOL in order to reduce harmonics and distortions (paragraph 28)
  Regarding claim 22.
  Law teaches the front side BEOL structure is free of power/ground interconnect connecting the power/ground contact (104) (fig 2,4).
  Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) in view of Gambino (US 2016/0372416) as applied to claim 21 and further in view of Su (US 2019/0237430)
Regarding claim 23.
Law in view Gambino teaches elements of the claimed invention above.
Law in view of Gamino does not teach a carrier bonded to the front surface.
Law does not teach a carrier bonded to the front side using thermal conductive layer.
Su teaches a carrier (20) attached to a bonding surface of the front side BEOL structure (48) through a thermal conductive bonding layer (24) (fig 8) (paragraph 37-38).
It would have been obvious to one of ordinary skill in the art to bond the structure to a carrier in order to transport the structure through processing.
   Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) in view of Gambino (US 2016/0372416) as applied to claim 21 and further in view of Chung (US 2014/0377909)
Regarding claim 24.
Law in view Gambino teaches elements of the claimed invention above.
Law does not teach an encapsulating dielectric.
Chung teaches a dielectric material (83) encapsulating the stacked chip structures and covering a side surface of each layer of the chip structures (fig 1j) (paragraph 67)
 It would have been obvious to one of ordinary skill in the art to provide an encapsulating dielectric in order to protect and package the circuit structures.
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817